Citation Nr: 0621057	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  The veteran 
testified in May 2006, and the case is advanced on the 
docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).


FINDINGS OF FACT

1.  The veteran served in combat operations with a forward 
artillery unit while stationed in Korea during the Korean 
War, and he was exposed to noise from weapons during that 
service.

2.  His current bilateral hearing loss disability has been 
related in part to his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2002 and June 2003; a 
rating decision in April 2003; and a statement of the case in 
May 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a November 2004 
supplemental statement of the case).  

Also, all relevant, identified, and available evidence has 
been obtained, including a VA examination, and VA has 
notified the appellant of any evidence that could not be 
obtained.  The veteran has not referred to additional, 
unobtained, relevant, and available evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
show chronic disease in service, there must be a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss, manifest 
themselves to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

During his active service, the veteran served with the 3rd 
Platoon, 92nd Field Artillery Battery in Korea, for which he 
was cited for meritorious service with military operations 
against an armed enemy from July 1952 to March 1953.  Other 
service personnel records indicate that his assignment was in 
a "forward position" and that he participated in several 
combat campaigns.  According to the Citation for the Award of 
the Commendation Ribbon with Metal Pendant, he served as a 
Searchlight Commander and "was responsible for the liaison, 
communication, and coordination of his team in providing 
battlefield illumination for both the Infantry and Artillery 
in their operational missions."  (Emphasis added.)  The 
Board accepts these documents, as well as the veteran's 
consistent testimony, as evidence that he served in combat 
operations in the battlefield and in close proximity to both 
infantry and artillery units.  At the May 2006 Board hearing, 
the veteran also described his noise exposure to weapons in 
these duties in Korea.  See 38 U.S.C.A. § 1154(b).  

His service medical records were involved in the 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.  
But VA obtained copies of "moldy and brittle" records.  
Those records do not refer to any hearing problems in 
service.  His October 1953 separation medical examination 
noted only whispered and spoken voice testing (15/15 in each 
ear and for each test).  He also denied any ear trouble.  

However, the veteran testified that he first was seen for 
hearing loss problems in the mid-1960s.  He stated that 
records of that treatment are no longer available.

On VA examination in September 2002, the veteran reported 
noise exposure from artillery during service, and he also 
reported having worked in construction for 30 to 40 years.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
45
LEFT
40
45
50
50
55

The averages were 48.75 in the right ear and 50 in the left 
ear.  Speech recognition ability was 74 percent in the right 
ear and 78 percent in the left ear.  The diagnosis was 
bilateral sensorineural hearing loss, and the examiner opined 
that "[i]t is as likely as not that this veteran's [hearing] 
loss is from military and occupational noise exposure along 
with aging."  These test results satisfy the definition of 
hearing loss disability under 38 C.F.R. § 3.385.  

On consideration of the evidence and the veteran's testimony, 
the Board concludes that the veteran's current hearing loss 
is at least partly due to his in-service noise exposure with 
an artillery unit in a forward position during several combat 
campaigns.  When a veteran has engaged in combat with the 
enemy in active service during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service").  

In this case, the September 2002 VA medical opinion satisfies 
the requirement of a nexus between the in-service noise 
exposure and the current bilateral hearing loss disability.  
While that same opinion also attributes the current hearing 
loss to post-service occupational exposure and to the effects 
of aging, there is no independent medical basis in the record 
for discounting the effects of one type of noise exposure 
over the others.  Moreover, there is no independent medical 
basis in the record for differentiating quantitatively 
between the effects of the various types of noise exposure.  
The Board therefore concludes that service connection is 
warranted.  The Board has also considered the "benefit-of-
the-doubt" rule in granting this award.  See 38 U.S.C.A. 
§ 5107(b).   


ORDER

Service connection for bilateral hearing loss disability is 
granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


